             Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 1 of 36



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

GARY WASHINGTON, et al.,                           *
                                                   *
         Plaintiffs,                               *
                                                   *
v.                                                 *        Civil Case No. SAG-19-2473
                                                   *
BALTIMORE POLICE DEPARTMENT,                       *
et al.,                                            *
                                                   *
         Defendants.                               *
                                                   *
*        *       *      *      *      *       *         *      *      *     *      *      *    *

                                   MEMORANDUM OPINION

         On August 27, 2019, Plaintiff Gary Washington (“Plaintiff”) filed a Complaint against

Thomas Pellegrini (“Pellegrini”), Oscar Requer (“Requer”), Richard Fahlteich (“Fahlteich”),

John Tewey (“Tewey”), Fred Ceruti (“Ceruit”), John MacGillivary (“MacGillivary”), and other

Unknown Employees of the Baltimore Police Department (collectively, “the Officer

Defendants”), as well as the Baltimore Police Department (“BPD”), and the Mayor & City

Council of Baltimore (“MCC”) (together, “Defendants”). ECF 1.1 Plaintiff filed an Amended

Complaint on September 5, 2019.           ECF 5.       Each of the Officer Defendants, except for

MacGillivary and the unknown Defendants, filed an Answer on December 2, 2019. ECF 28.

Plaintiff, now fifty-eight years old, seeks awards of compensatory damages, punitive damages,

and attorneys’ fees, for the injuries he allegedly suffered stemming from his wrongful conviction

over thirty-one years ago for the murder of Faheem Rafig Ali (“Ali”). Id.

          Three motions are presently before the Court. First, on December 2, 2019, the BPD and

MCC filed a Motion to Dismiss the Amended Complaint, ECF 29, along with a Memorandum of



1
    Plaintiff gave the BPD & MCC notice of his claims on or about May 8, 2019. ECF 5, ¶ 44.
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 2 of 36



Law in support thereof, ECF 29-1 (collectively, “the Motion to Dismiss”). Plaintiff filed an

Opposition, ECF 37, and the BPD and MCC replied, ECF 50. Further, on December 30, 2019,

Plaintiff filed two motions:   a Second Motion for Extension of Time to Serve Defendant

MacGillivary, ECF 35 (“the Motion for Extension of Time”); and a Motion to Appoint a

Personal Representative for Deceased Defendant MacGillivary, ECF 36 (“the Motion to

Appoint”). Defendants Ceruti, Fahlteich, Pellegrini, Requer, and Tewey opposed, ECF 38, and

Plaintiff replied, ECF 45. No hearing is necessary on any of the pending Motions. See Loc. R.

105.6 (D. Md. 2018). For the reasons that follow, the BPD’s Motion to Dismiss will be granted

in part and denied in part, the MCC’s Motion to Dismiss will be granted, and Plaintiff’s two

motions will be denied.

I.     THE BPD’S AND MCC’S MOTION TO DISMISS

       The following facts from the Amended Complaint are accepted as true, and all reasonable

inferences are drawn in Plaintiffs’ favor. See, e.g., E.I. du Pont de Nemours & Co. v. Kolon

Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011). At all times relevant to the Amended Complaint,

each Officer Defendant was employed as an officer with the BPD. ECF 5, ¶ 9.

       A.     Factual Background

              1.      Plaintiff’s Wrongful Conviction, and Subsequent Exoneration

       On December 27, 1986, at about 7:45 p.m., Ali was walking in the 2300 block of Barclay

Street in Baltimore City, Maryland.      Id. ¶ 12.   He stopped and began speaking to two

unidentified men. Id. A twelve-year-old boy, Otis Robinson (“Robinson”), was walking on the

same street, and noticed the men, but found “nothing notable” about them, and continued

walking. Id. ¶ 18. The conversation between Ali and the two men, however, “quickly escalated

into an argument,” and ended with one of the men fatally shooting Ali in the chest. Id. ¶ 12. The



                                               2
         Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 3 of 36



two men fled before police arrived. Id. ¶ 12. Robinson also fled after hearing the gun shot, and

eventually took shelter in his mother’s boyfriend’s home. Id. ¶ 19. R.D., a thirteen-year-old girl,

was standing in the crowd when police arrived on the scene. Id. ¶¶ 28-29. Some Officer

Defendant(s) questioned her about the murder, but she said that she did not know who shot Ali.

Id. ¶ 29. No other witness on the scene that night could identify either suspect. Id. ¶ 15.

       Sometime after the shooting, unspecified Officer Defendant(s) learned that Robinson

may have also witnessed the shooting. Id. ¶ 16. Those Defendant(s) went to Robinson’s

mother’s house “and threatened to take Otis away from her if she did not bring Otis to the police

station within 24 hours.” Id. ¶ 19. On December 29, 1986, Robinson and his mother were

transported to a BPD police station, where unspecified Officer Defendant(s) separated him from

his mother. Id. ¶ 20. Robinson told Pellegrini and Fahlteich that, on the night of the shooting, he

heard men talking on the street and then he heard a gunshot, but he did not know who any of the

men were. Id. ¶ 21. Requer later brought showed Robinson a set of pictures, one of which was

Plaintiff. Id. ¶ 22. Robinson confirmed that he recognized Plaintiff, but never indicated that

Plaintiff was one of the two men he saw standing with Ali. Id.

       Unspecified Officer Defendant(s) then began threatening Robinson, and demanding that

he cooperate and identify the shooter, or else they would take him away from his mother, or

worse, charge him with Ali’s murder. Id. ¶ 23. Robinson then began accepting details that the

unspecified Officer Defendants provided him about the shooting, and eventually, “[b]ecause of

the Officer Defendants’ coercion,” falsely identified Plaintiff as Ali’s shooter.        Id.   After

Robinson made this identification, he was reunited with his mother. Id. ¶ 23. Robinson later

returned to the station, and signed a second typewritten statement identifying Plaintiff as the

shooter, on January 2, 1987. Id. ¶ 25. The Officer Defendants are alleged to have known that



                                                 3
         Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 4 of 36



Robinson’s statements identifying Plaintiff as the shooter were false, but they did not disclose

this fact, or Robinson's initial statement denying knowledge of the shooter’s identity, to the

prosecutor or Plaintiff’s defense attorney. Id. ¶¶ 23, 26-27.

       The Officer Defendants had R.D. come to the station on January 3, 1987, and

implemented the same practices on her as they had on Robinson. Id. ¶¶ 30-31. After separating

R.D. from her mother, unspecified Officer Defendants threatened R.D. that they would take her

away from her mother, and even arrest her. Id. ¶ 30. They showed R.D. a picture of Plaintiff,

and she indicated that she knew who he was. Id. ¶ 31. The Officer Defendant(s) pressured R.D.

to sign her name next to the picture, and indicate that Plaintiff was the shooter. Id. R.D. agreed,

and was then reunited with her mother. Id. The Officer Defendants did not disclose R.D.’s

initial statement at the scene of the murder, or their acts of coercion, to the prosecutor or

Plaintiff’s defense attorney. Id. ¶ 33.

       On January 5, 1987, “under the supervision of Defendant John MacGillivary,” the Officer

Defendants used Robinson’s and R.D.’s fabricated statements to obtain an arrest warrant for

Plaintiff. Id. ¶ 34. At a later suppression hearing, Pellegrini falsely testified that Robinson’s and

R.D.’s statements and identifications had been obtained freely and voluntarily.            Id. ¶ 36.

Robinson was the only one who testified at trial, and his testimony was the only evidence linking

Plaintiff to Ali’s murder. Id. ¶ 37. A jury convicted Plaintiff of Ali’s murder on June 16, 1987,

for which Plaintiff received a sentence of life imprisonment, plus twenty years. Id. ¶¶ 39-40.

       Ten years later, Robinson recanted his testimony. Id. ¶ 41. He explained that the Officer

Defendants had coerced him into making the false statements. Id. On August 20, 2018, a state

court judge in Baltimore City granted Plaintiff’s petition for a writ of actual innocence, deeming

Robinson’s recantation credible. Id. ¶ 42. The murder charges against Plaintiff were then



                                                 4
         Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 5 of 36



dropped. Id. ¶ 43. Plaintiff has filed a number of claims against the Officer Defendants under 42

U.S.C. § 1983, and Maryland state law, for the violation of his constitutional rights stemming

from his wrongful conviction. Id. ¶¶ 93-118, 124-38 (Counts I-IV, VI-VII). Plaintiff has also

filed a claim against the BPD directly, seeking to compel it to indemnify the Officer Defendants

upon a finding of the Officer Defendants’ liability. Id. ¶¶ 139-41 (Count IX).

               2.      The Monell Claim Against the BPD and MCC

       As relevant to this Motion to Dismiss, Count V of the Amended Complaint seeks

compensatory and punitive damages from the BPD and MCC for the violation of Plaintiff’s

constitutional rights, pursuant to § 1983 and the theory of liability espoused in Monell v.

Department of Social Services, 436 U.S. 658, 690 (1978). ECF 5, ¶¶ 119-23 (Count V).

Plaintiff alleges that his wrongful conviction was “the result of the BPD’s longstanding policies

and practices of pursuing wrongful convictions through reliance on profoundly flawed

investigations,” which led investigators to “cut corners and rush[] to judgment” in “a race to

clear murder cases.” Id. ¶¶ 45-46. These policies, Plaintiff alleges, were “firmly entrenched”

during the investigation of Ali’s homicide. Id. ¶ 46. In support, Plaintiff recounts the wrongful

murder convictions of Walter Lomax, Wendell Griffin, James Owens, Jerome Johnson, Anthony

Coleman, Sabein Burgess, Antoine Pettiford, Rodney Addison, Malcolm Bryant, Kenneth

McPherson, Eric Simmons, Tyrone Jones, and Garreth Parks, many of whom have been

exonerated. Id. ¶¶ 49-60. In each case, the BPD allegedly relied on fabricated evidence, coerced

child witnesses to make false statements, and/or failed to disclose exculpatory evidence, in order

to secure the individual’s conviction. Id. Plaintiff alleges that policymakers within the BPD

were deliberately different to these unconstitutional practices, and that the failure to remedy them

led to his wrongful conviction, and the injuries he suffered therefrom. Id. ¶¶ 65-66.



                                                 5
           Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 6 of 36



       Plaintiff further alleges that his wrongful conviction stemmed from the BPD’s failure to

train, supervise, and discipline subordinate police officers. Id. ¶ 67. He alleges that an internal

report created in January, 2000 (“the Tabeling Report”) “found numerous deficiencies in

training, including in many basic legal and investigative concepts.” Id. ¶ 68. Plaintiff points

specifically to the BPD’s failure to train police officers on how to fully comply with their

obligation to disclose exculpatory evidence pursuant to Brady v. Maryland, 373 U.S. 83 (1963),

and its progeny. Id. ¶ 70.

       Finally, Plaintiff alleges that Baltimore City’s “failure to act in the face of repeated

constitutional violations” by the BPD, and its failure to address the BPD’s unconstitutional

policies and practices, also led to his wrongful conviction, and subjects the MCC to Monell

liability under § 1983. Id. ¶ 85. He alleges the following facts to demonstrate the extent of the

MCC’s involvement in the BPD’s formulation of policy:

              The Mayor’s power to appoint and remove the BPD Commissioner, id., ¶
               75;

              The Commissioner’s regular efforts to apprise the Mayor of BPD’s
               operations, id. ¶¶ 76, 82;

              The establishment of the City’s Complaint Evaluation Board (“CEB”) in
               1977, to review and evaluate citizen complaints regarding police actions,
               id. ¶ 80;

              The Baltimore City Community Relations Committee’s (“CRC”) 1979
               report to the Mayor that City residents “felt that BPD officers mistreated
               them and used excessive force against them,” id. ¶ 81;

              The finding of a “year-long ethnographic study” of the BPD’s Homicide
               Department by David Simon, who found that the Commissioner was
               required “to run the police department in a way that served the Mayor ‘in
               whatever manner He [the mayor] [saw] fit,’” id. ¶ 76;

              Then-Mayor O’Malley’s successful efforts “to make the BPD submit to
               being studied by consultants” to weed out corruption, “with the intent of
               having BPD implement the consultants’ recommendations,” id. ¶ 77;

                                                6
           Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 7 of 36




              The City’s authority over the BPD’s budget, which, in 1993, allowed then-
               Mayor Kurt Schmoke to force the BPD to cut its Academy’s training
               program and hire 330 new officers, id. ¶ 78;

              The City’s current, ongoing efforts to aid the BPD in remedying its
               unconstitutional practices in the litigation resulting from the Gun Trace
               Task Force (“GTTF”) scandal, including signing on to the Consent
               Decree, id. ¶ 79; and

              The “City’s obligation to indemnify the BPD’s employees under the Local
               Government Torts Claim Act,” id. ¶ 83.

       B.      Legal Standards

       The BPD and MCC have filed motions to dismiss the claims lodged against them in the

Amended Complaint, in their entirety, under Federal Rule of Civil Procedure 12(b)(6). ECF 29.

A defendant is permitted to test the legal sufficiency of a complaint by way of a motion to

dismiss. See, e.g., In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty.

Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016). A Rule 12(b)(6) motion constitutes an

assertion by a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails

as a matter of law “to state a claim upon which relief can be granted.”

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Rule 8(a)(2), which provides that a complaint must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” The purpose of the rule is to

provide the defendants with “fair notice” of the claims and the “grounds” for entitlement to

relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to

“state a claim to relief that is plausible on its face.” Id. at 570; see Ashcroft v. Iqbal, 556 U.S.

662, 684 (2009) (“Our decision in Twombly expounded the pleading standard for ‘all civil

actions.’”); see also Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). But, a plaintiff need not

                                                 7
         Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 8 of 36



include “detailed factual allegations” in order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555.

Moreover, federal pleading rules “do not countenance dismissal of a complaint for imperfect

statement of the legal theory supporting the claim asserted.” Johnson v. City of Shelby, 574 U.S.

___, 135 S. Ct. 346, 346 (2014) (per curiam).

       Nevertheless, the rule demands more than bald accusations or mere speculation.

Twombly, 550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir.

2013). If a complaint provides no more than “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to

satisfy the minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual

matter (taken as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of

those facts is improbable and . . . recovery is very remote and unlikely.” Id. at 556 (internal

quotation marks omitted).

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those

facts] in favor of the plaintiff.” E.I. du Pont de Nemours & Co., 637 F.3d 435 at 440 (citations

omitted); see Semenova v. Maryland Transit Admin., 845 F.3d 564, 567 (4th Cir. 2017); Houck v.

Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015). However, a court is not required to

accept legal conclusions drawn from the facts. Papasan v. Allain, 478 U.S. 265, 286 (1986). “A

court decides whether [the pleading] standard is met by separating the legal conclusions from the

factual allegations, assuming the truth of only the factual allegations, and then determining

whether those allegations allow the court to reasonably infer” that the plaintiff is entitled to the

legal remedy sought. A Society Without a Name v. Virginia, 655 F.3d 342, 346 (4th. Cir. 2011),

cert. denied, 566 U.S. 937 (2012).



                                                 8
         Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 9 of 36



       In evaluating the sufficiency of a complaint in connection with a Rule 12(b)(6) motion, a

court ordinarily “may not consider any documents that are outside of the complaint, or not

expressly incorporated therein.” Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th

Cir. 2013); see Bosiger, 510 F.3d 442, 450 (4th Cir. 2007). However, a court may properly

consider documents incorporated into the complaint or attached to the motion to dismiss, “so

long as they are integral to the complaint and authentic.” U.S. ex rel. Oberg v. Pennsylvania

Higher Educ. Assistance Agency, 745 F.3d 131, 136 (4th Cir. 2014) (quoting Philips v. Pitt Cty.

Memorial Hosp., 572 F.3d 176, 180 (4th Cir. 2009)).

       Finally, at the motion to dismiss stage, courts generally do not “resolve contests

surrounding the facts, the merits of a claim, or the applicability of defenses.” Edwards v. City of

Goldsboro, 178 F.3d 231, 243-44 (4th Cir. 1999) (quoting Republican Party v. Martin, 980 F.2d

943, 952 (4th Cir. 1992)). Courts may only rule on an affirmative defense at the Rule 12(b)(6)

stage “if all facts necessary to the affirmative defense ‘clearly appear[] on the face of the

complaint.’” Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (en banc) (quoting

Richmond, Fredericksburg, & Potomac R.R. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993)). Only “in

the relatively rare circumstances where facts sufficient to rule on an affirmative defense are

alleged in the complaint” will a court, under Rule 12(b)(6), dismiss a complaint based on an

affirmative defense. Goodman, 494 F.3d at 464.

       C.      Analysis

       The BPD and MCC put forth four arguments in favor of dismissal. First, both assert that

Plaintiff fails to state a Monell claim against them. ECF 29-1 at 5-19. Second, the BPD argues

that it has sovereign immunity to the Monell claim lodged against it. Id. at 19-22. Third, the

BPD claims that Plaintiff’s state law claim for indemnification fails as a matter of law. Id. at 22-



                                                 9
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 10 of 36



24. Finally, the BPD and MCC argue that Plaintiff cannot claim punitive damages against them

under § 1983. Id. at 24-25. Each argument is considered in turn.

               1.     Plaintiff Sufficiently Alleges the BPD’s Monell Liability under § 1983

       Count V of the Amended Complaint alleges that the BPD (1) failed to adequately train its

officers on its Brady obligations, and (2) condoned policies and practices of failing to turn over

exculpatory evidence, and relying on fabricated evidence in investigating cases. ECF 5, ¶¶ 119-

23. If any person acting “under color of any statute, ordinance, regulation, custom, or usage, of

any State” deprives a United States citizen of any constitutional right, he may be liable in a suit

for money damages. 42 U.S.C. § 1983 (2018). In Monell v. Department of Social Services, 436

U.S. 658, 690 (1978), the Supreme Court held that municipalities may be liable for a plaintiff’s

constitutional harms pursuant to § 1983. There are three necessary elements for Monell liability.

First, the plaintiff must plausibly allege a constitutional harm that stems from the acts of a

municipal employee “taken in furtherance of some municipal ‘policy or custom.’” Milligan v.

City of Newport News, 743 F.2d 227, 229 (4th Cir. 1984) (quoting Monell, 436 U.S. at 694); see

also Spell v. McDaniel, 824 F.2d 1380, 1389 (4th Cir. 1987). As interpreted by the Fourth

Circuit, a “policy or custom” can exist in four ways:

       (1) through an express policy, such as a written ordinance or regulation; (2)
       through the decisions of a person with final policymaking authority; (3) through
       an omission, such as a failure to properly train officers, that “manifest[s]
       deliberate indifference to the rights of citizens”; or (4) through a practice that is so
       “persistent and widespread” as to constitute a “custom or usage with the force of
       law.”

Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003) (quoting Carter v. Morris, 164 F.3d 215, 218

(4th Cir. 1999)). Second, the plaintiff must allege facts showing that the policy’s creation is

fairly attributable to the municipality. Spell, 824 F.2d at 1389; see also Owens v. Balt. City

State’s Attorney’s Office, 767 F.3d 379, 402 (4th Cir. 2014) (“Only if a municipality subscribes

                                                 10
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 11 of 36



to a custom, policy, or practice can it be said to have committed an independent act, the sine qua

non of Monell liability.”). Third, the plaintiff must allege an affirmative causal link between the

“policy or custom,” and the particular injury suffered by the plaintiff. Spell, 824 F.2d at 1389.

Before addressing whether Plaintiff has stated a Monell claim against the BPD, the Court first

considers BPD’s assertion of sovereign immunity.

                               i.      The BPD Is Not Entitled to Sovereign Immunity

       First, the BPD argues that it enjoys sovereign immunity to Plaintiff’s § 1983 claim. ECF

29 at 19-22. In three recent decisions, all of which are currently before the Fourth Circuit,

United States District Judges in this District have rejected that contention. See Burley v. Balt.

Police Dep’t, __ F. Supp. 3d __, No. ELH-18-1743, 2019 WL 6253251, at *27-29 (D. Md.

amended Nov. 22, 2019), appeal docketed and consolidated, No. 19-2029 (4th Cir. Sept. 27,

2019); Lucero v. Early, No. GLR-13-1036, 2019 WL 4673448, at *3-5 (D. Md. Sept. 25, 2019),

appeal docketed, No. 19-2072 (4th Cir. Oct. 4, 2019); Order, Parks v. Balt. Police Dep’t, No.

TDC-18-3092 (D. Md. Sept. 9, 2019), ECF 86, appeal docketed and consolidated, No. 19-2029

(4th Cir. Sept. 27, 2019). Having deemed the rationales in those decisions persuasive, this Court

hereby adopts them, and concludes that the BPD is not entitled to sovereign immunity from

Plaintiff’s § 1983 claims, at this stage in the litigation. However, should the Fourth Circuit issue

an opinion in those cases to the contrary, this Court will entertain a motion for reconsideration.

                               ii.     Plaintiff’s Failure to Train Theory

       The BPD first argues that Plaintiff fails to allege Monell liability through a failure to

train. ECF 29-1 at 7-12. A plaintiff can establish the requisite “policy” for Monell liability

through a failure to train, if it “reflects a ‘deliberate’ or ‘conscious’ choice” to not do so. City of

Canton v. Harris, 489 U.S. 378, 389 (1989). Training policy deficiencies can include (1)



                                                  11
          Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 12 of 36



“express authorizations of unconstitutional conduct,” (2) “tacit authorizations” of such

unconstitutional conduct, and (3) failures to adequately “prohibit or discourage readily

foreseeable conduct in light of known exigencies of police duty.” Spell, 824 F.2d at 1390. No

matter which theory is alleged, the plaintiff must point out “a specific deficiency” in training,

“rather than general laxness or ineffectiveness in training.” Id.; see also, e.g., McDowell v.

Grimes, No. GLR-17-3200, 2018 WL 3756727, at *4 (D. Md. Aug. 7, 2018). Second, a plaintiff

must establish that the municipality’s failure to train showed a “deliberate indifference to the

rights of persons with whom the [untrained employees] come into contact.”                  Connick v.

Thompson, 563 U.S. 51, 61 (2011) (alteration in original). Deliberate indifference is shown if

“the need for more or different training is so obvious, and the inadequacy [in training is] so likely

to result in the violation of constitutional rights.” Harris, 489 U.S. at 390; accord Jordan by

Jordan v. Jackson, 15 F.3d 333, 341 (4th Cir. 1994). Finally, the plaintiff must show that “the

officer’s conduct resulted from said training,” or lack thereof. McDowell, 2018 WL 3756727, at

*4 (quoting Jones v. Chapman, No. ELH-14-2627, 2015 WL 4509871, at *18 (D. Md. July 24,

2015)).

          The BPD first argues that Plaintiff insufficiently alleges a failure to train claim because

the Amended Complaint lacks specific allegations regarding the nature of BPD’s training

programs, and regarding the specific deficiency in training. ECF 29-1 at 9-10. This argument

lacks merit.     In this context, it is important to note that, oftentimes, “a plaintiff lacks specific

details regarding the municipal actor’s internal policies and training procedures before

discovery.” Johnson v. Balt. Police Dep’t, No. ELH-19-00698, 2020 WL 1169739, at *34 (D.

Md. Mar. 10, 2020). Nonetheless, Plaintiff has, in fact, alleged that the BPD’s training on

officers’ duty to disclose exculpatory evidence pursuant to Brady was insufficient. ECF 5, ¶ 70.



                                                   12
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 13 of 36



Plaintiff has supplemented this allegation with specific examples, both before and after his

wrongful conviction, demonstrating the results of that failure to train. See id. ¶¶ 49-60. This is

sufficient to satisfy Rule 8’s notice requirement, with regards to the nature of the challenged

training program. See Estate of Bryant v. Balt. Police Dep’t, No. ELH-19-384, 2020 WL

673571, at *39 (D. Md. Feb. 10, 2020) (finding that specific allegations regarding the BPD’s

failure to train officers on disclosing evidence pursuant to Brady plausibly alleged the BPD’s

Monell liability to the plaintiff for the alleged actions of evidence suppression leading to his

wrongful conviction for felony murder); Jones v. Jordan, No. GLR-16-2662, 2017 WL 4122795,

at *6-7 (D. Md. Sept. 18, 2017) (finding that allegations that the BPD’s training on the use of

force, de-escalation, searches and seizures, and supervising misconduct sufficiently stated a

Monell claim); see also Johnson, 2020 WL 1169739, at *34 (“[A]t the motion to dismiss stage,

courts should not expect the plaintiff to possess a rich set of facts concerning the allegedly

unconstitutional policy . . . .”). Indeed, contrary to the BPD’s assertions, ECF 29-1 at 10,

Plaintiff’s allegation that the BPD insufficiently trained on officers’ Brady obligations “during

the relevant time period,” ECF 5, ¶ 70, places the BPD on notice that its Brady training, during

the investigation that led to his wrongful conviction, caused his constitutional harm.2

       Next, the BPD argues that the Amended Complaint fails to plausibly establish the BPD’s

deliberate indifference to the rights of individuals such as Plaintiff. ECF 29-1 at 9-10. This

argument is unpersuasive. In the context of failure to train, deliberate indifference can be shown



2
  The BPD does not contest that Plaintiff suffered a constitutional injury. The BPD does argue,
in a footnote, that Count III, entitled “42 U.S.C. § 1983, Detention without Probable Cause,” is
time-barred. ECF 29-1 at 2 n.1. The BPD is not named as a Defendant in Count III, see ECF 5,
¶¶ 108-13, and the Officer Defendants (except for MacGillivary) have answered the claim, ECF
28, ¶¶ 108-13. Additionally, there are three other § 1983 claims against the Officer Defendants.
ECF 5, ¶¶ 93-107, 114-18. Thus, the Court will not consider the BPD’s statute of limitations
argument.
                                                13
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 14 of 36



through policymakers’ choice to retain a training program, despite “‘actual or constructive

notice’ that an omission in the program causes officers ‘to violate citizens’ constitutional

rights.’” Jones, 2017 WL 4122795, at *7 (quoting Connick, 563 U.S. at 61).

       Here, Plaintiff has alleged that in 1981, and three times in 1988, individuals were

convicted for murder in Baltimore City, and that in each of those cases, BPD officers withheld

exculpatory evidence. ECF 5, ¶¶ 50-53. Two of these individuals have since been exonerated of

their charges, and in the case of Anthony Coleman, originally convicted in 1988, the Maryland

Court of Special Appeals determined that evidence had been wrongfully withheld from his trial

counsel. Id. One BPD homicide detective in Coleman’s post-conviction proceedings allegedly

testified “how it was the department’s practice to decide which documents to share with State

prosecutors.” Id. ¶ 53. Plaintiff finally asserts that BPD policymakers had “actual knowledge”

of this pattern of misconduct, id. ¶ 66, and “consciously approved” their deficient training

programs, id. ¶ 72, which the Court must accept as true at the pleading stage.

       Considering all of this, the Court finds that Plaintiff has drawn a sufficient connection

between the previous alleged incidents of Brady violations, and the violation that led to his

wrongful conviction. Compare with Chapman, 2015 WL 4509871, at *20 (dismissing a failure

to train complaint because the plaintiff “failed to identify a particular BPD training practice or

any specific defect,” and failed to connect the plaintiff’s three examples of alleged use of

excessive force with the plaintiff’s alleged constitutional violation). Considering even just these

allegations,3 Plaintiff has plausibly established the BPD’s deliberate indifference to homicide



3
  The BPD takes issue with considering any instance of alleged evidence suppression occurring
after Plaintiff’s conviction, as well as the one instance of evidence suppression that Plaintiff
alleges occurred in 1968. ECF 29-1 at 11. At the motion to dismiss stage, however, it is
reasonable to infer that the three investigations leading to the convictions in 1988 occurred at
around the same time as the investigation leading to Plaintiff’s arrest. The Court need not decide
                                                14
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 15 of 36



detectives’ Brady violations, and its failure to modify its Brady training program. See Estate of

Bryant, 2020 WL 673571, at *39.

       Finally, the BPD challenges the sufficiency of Plaintiff’s allegations regarding causation.

ECF 29-1 at 11. This argument similarly fails. As noted, Plaintiff must plausibly allege that the

condoned policy or custom has an affirmative causal link to their particular constitutional

violation. E.g., Spell, 824 F.2d at 1391. This causal link is satisfied “if occurrence of the

specific violation [alleged] was made reasonably probable by permitted continuation of the

custom,” such that the specific violation was “almost bound to happen, sooner or later, rather

than merely likely to happen in the long run.” Id. (internal quotations omitted); see also, e.g.,

Carter, 164 F.3d at 218 (quoting Spell, 824 F.2d at 1390).

       Here, Plaintiff has alleged such an “affirmative link” between his wrongful conviction

caused by a Brady violation, and the BPD’s failure to address the deficiency in its Brady

training. See Spell, 824 F.2d at 1387. Plainly, a deficient Brady training program has a “close

fit” to a due process violation stemming from unlawfully withheld exculpatory evidence. Of

course, as has been recognized, “the Law of Large Numbers” makes it likely that, at some point,

Brady violations may occur. See Connick, 563 U.S. at 73 (Scalia, J., concurring). However,

Plaintiff’s allegations, supplemented by specific examples of Brady violations contemporaneous

with the time of his investigation and prosecution, make it plausible that the BPD’s failure to

address its training deficiency made Plaintiff’s alleged due process violation “reasonably

probable.” See Jones, 2017 WL 4122795, at *9 (finding a “close fit” between an alleged

deficiency in the BPD’s training on the use of force, de-escalation, stops, and arrests, and the



whether consideration of post-violation events is permissible, because these four allegations of
misconduct alone suffice to satisfy Plaintiff’s burden, at this stage.


                                               15
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 16 of 36



officer’s alleged unlawful seizure of, and use of force on, the plaintiff). Thus, the BPD’s motion

to dismiss the failure to train Monell claim will be denied.

                                iii.    Plaintiff’s Condonation Theory

        The BPD next seeks to dismiss Plaintiff’s condonation theory of Monell liability. ECF

29-1 at 12-16. A municipality is liable under a condonation theory “if municipal policymakers

fail ‘to put a stop to[,] or correct[,] a widespread pattern of unconstitutional conduct.’” Owens,

767 F.3d at 402 (quoting Spell, 824 F.2d at 1389). To plausibly allege Monell liability by

condonation, a plaintiff must state facts showing “a persistent and widespread practice of

municipal officials, the duration and frequency of which indicate that policymakers (1) had

actual or constructive knowledge of the conduct, and (2) failed to correct it due to their deliberate

indifference.” Id. at 402-03 (internal alterations and quotations omitted) (quoting Spell, 824 F.2d

at 1386-91). In the Fourth Circuit’s words: “Although prevailing on the merits of a Monell claim

is difficult, simply alleging such a claim is, by definition, easier.” Id. at 403.

        The BPD first asserts that Plaintiff has failed to plausibly establish a widespread practice

of Brady violations at the time of his wrongful conviction, and thus has failed to establish the

BPD’s deliberate indifference. ECF 29-1 at 14. This argument attempts to place far too great of

a burden on Plaintiff at the pleading stage. In Owens, the plaintiff – similarly claiming to have

been wrongfully convicted due to the BPD’s failure to turn over exculpatory evidence –

plausibly alleged the BPD’s Monell liability by condonation through two factual allegations: (1)

that “[r]eported and unreported cases from the period of time before and during the events

complained of” showed a practice of knowingly suppressing exculpatory evidence; and (2) that

“a number of motions were filed and granted during [the relevant] time period,” demonstrating

the BPD’s knowledge of the practice. 767 F.3d at 403-04. The Fourth Circuit found that



                                                  16
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 17 of 36



Owens’s “brief, but non-conclusory, allegations” buttressed his legal conclusion that the BPD

adhered to an impermissible custom. Id. at 403.

       Plaintiff’s factual allegations exceed those in Owens. He alleges that the BPD had a

policy of fabricating evidence and suppressing exculpatory evidence, and that “[b]y the time of

Mr. Ali’s death and the investigation that led to Plaintiff’s wrongful arrest and conviction, those

policies were firmly entrenched.”      ECF 5, ¶¶ 45-46.       He further buttresses these factual

allegations with a specific example from 1981, and three examples from 1988. Id. ¶¶ 50-53.

The BPD is alleged to have “failed to act to remedy” these wrongful acts. Id. ¶ 66. Plaintiff has

therefore easily satisfied his burden to establish that a widespread practice of evidence

fabrication and suppression existed in the BPD, and that BPD policymakers were deliberately

indifferent to that practice in failing to address it. See Owens, 757 F.3d at 403-04; Estate of

Bryant, 2020 WL 673571, at *41-42.

       The BPD next argues that Plaintiff fails to allege the requisite causal connection between

his constitutional violations and the unlawful policies the BPD allegedly condoned. ECF 29-1 at

14-16. This argument is unconvincing. As the Fourth Circuit has recognized, at the pleading

stage, “[t]here is no requirement that” the plaintiff “plead the multiple incidents of constitutional

violations that may be necessary at later stages to establish . . . causation.” Jordan by Jordan, 15

F.3d at 339. Indeed, in holding that only the notice pleading requirements of Federal Rule of

Civil Procedure 8 applied to Monell claims, the Supreme Court stated, “federal courts and

litigants must rely on summary judgment and control of discovery to weed out unmeritorious

claims.” Leatherman v. Tarrant Cty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163,

168-69 (1993); accord Jordan by Jordan, 15 F.3d at 340. Courts in this District have heeded this

call, and held that a plaintiff need only allege that the municipality “was aware of ongoing



                                                 17
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 18 of 36



constitutional violations,” and that this awareness allowed the custom of unconstitutional

practices to continue developing. Garcia v. Montgomery County, No. JFM-12-3592, 2013 WL

4539394, at *5 (D. Md. Aug. 23, 2013); see also, e.g., McDowell, 2018 WL 3756727, at *6; J.A.

v. Miranda, No. PX-16-3953, 2017 WL 3840026, at *7 (D. Md. Sept. 1, 2017). Plaintiff here

has done just that, see ECF 5, ¶¶ 45-46, 65-66, and, as noted above, supplemented these

allegations with the type of specific examples that will later be necessary to establish liability,

see, e.g., id. ¶¶ 50-53. Plaintiff has therefore sufficiently alleged a condonation theory of Monell

liability. See Burgess v. Balt. Police Dep’t, No. RDB-15-0834, 2016 WL 795975, at *2, *12-13

(D. Md. Mar. 1, 2016) (concluding that a plaintiff wrongfully convicted in 1995 plausibly

alleged a condonation theory of Monell liability against the BPD by including three specific

examples of alleged Brady violations by the BPD in 1981, 1988, and 1995).

                        iv.     Plaintiff’s Failure to Supervise and Discipline Theory

        Finally, the BPD seeks to dismiss Plaintiff’s “failure to supervise and discipline” theory

of Monell liability. ECF 29-1 at 11-12. This position also lacks merit. True, the Amended

Complaint contains just three allegations regarding the BPD’s “failure to supervise and

discipline”: (1) “[t]he BPD’s failure to train, supervise, and discipline its employees effectively

condoned, ratified, and sanctioned the kind of misconduct that the Officer Defendants committed

against Plaintiff in this case,” ECF 5, ¶ 68; (2) “[T]he BPD failed to properly supervise and

discipline its police employees,” id. ¶ 71; and (3) “The failure to train, supervise, and discipline

BPD employees was consciously approved at the highest policy-making level by policymakers

who were deliberately indifferent to the violations of constitutional rights described herein, and

that failure was a cause of the injuries suffered here by Plaintiff,” id. ¶ 72.




                                                  18
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 19 of 36



       When read in conjunction with the other well-pleaded factual allegations, Plaintiff’s

failure to supervise and discipline claim properly states a claim for relief. A failure to supervise

gives rise to municipal liability “only in those situations in which there is a history of widespread

abuse.” Wellington v. Daniels, 717 F.3d 932, 936 (4th Cir. 1983). Such is the case here. As

described above, Plaintiff has alleged that, at the time of his wrongful conviction, the BPD

condoned a widespread practice of evidence suppression and fabrication. Having had knowledge

of this pattern, but failing to act to remedy it, ECF 5, ¶ 73, it is plausible that the BPD was also

deliberately indifferent to the need to properly supervise and discipline the Officer Defendants

for engaging in those acts. Thus, the BPD’s motion to dismiss Count V will be denied.

               2.      Plaintiff’s Monell Claim Against the Mayor & City Council of
                       Baltimore Fails as a Matter of Law

       Next, the MCC seeks to dismiss the Monell claim lodged against it in Count V. ECF 29-

1 at 16-19; ECF 50 at 5-11. Plaintiff asserts that the MCC is a joint policymaker with the BPD,

and therefore also can incur Monell liability for his constitutional harms. ECF 37 at 22-28.

Plaintiff’s argument is ultimately unavailing, even at the motion to dismiss stage.

       As noted, a municipality’s liability under § 1983 can flow “through the decisions of a

person with final policymaking authority.” Carter, 164 F.3d at 217; see also Monell, 436 U.S. at

694 (noting that the “execution of a government’s policy or custom, whether made by its

lawmakers or by those whose edicts or acts may be said to fairly present official policy, inflicts

the injury” complained of). But, “[a] government policy or custom need not have received

formal approval through the municipality’s official decisionmaking channels to subject the

municipality to liability.” Riddick v. Sch. Bd. of City of Portsmouth, 238 F.3d 518, 522 (4th Cir.

2000). Thus, a municipality may be held liable for a final policymaker’s implementation of a

policy through “acquiescence” to unconstitutional conduct. Id. at 523. The focus on final

                                                 19
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 20 of 36



policymaking authority has long been recognized as a vital inquiry in determining a

municipality’s liability under § 1983, for it distinguishes “acts of the municipality from acts of

employees of the municipality.” Pembaur v. City of Cincinnati, 475 U.S. 469, 479 (1986)

(emphasis omitted); see City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988) (plurality

opinion) (reiterating the Pembaur plurality’s conclusion that “the authority to make municipal

policy is necessarily the authority to make final policy” (citing Pembaur, 475 U.S. at 481-84

(plurality opinion))); Riddick, 238 F.3d at 523.

       A “final policymaker” is a person who has “the responsibility and authority to implement

final municipal policy with respect to a particular course of action.” Riddick, 238 F.3d at 523

(emphasis omitted); see also Lytle v. Doyle, 326 F.3d 463, 472 (noting that the “type of

policymaking authority which can invoke § 1983 liability is ‘authority to set and implement

general goals and programs of municipal government, as opposed to discretionary authority in

purely operational aspects of government.’” (quoting Spell, 824 F.2d at 1386)). The

determination of who is a final policymaker is a question of state law “to be resolved by the trial

judge before the case is submitted to the jury.” Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701,

737 (1989); see Praprotnik, 485 U.S. at 124. In this analysis, courts generally look to “the

relevant legal materials, including state and local positive law, as well as ‘custom or usage

having the force of law.’” Jett, 491 U.S. at 737 (quoting Praprotnik, 485 U.S. at 124 n.1).

       In Praprotnik, the Supreme Court recognized that “there will be cases in which

policymaking authority is shared among more than one official or body.” 485 U.S. at 126. In

those cases, then, “one would have to conclude that policy decisions made” by either final

policymaker would be attributable to the municipality. Id. Additionally, the Court recognized a




                                                   20
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 21 of 36



final policymaker may, in some cases, delegate final policymaking authority to another official,

which could lead to a municipality’s liability. See id. at 126-27.

       The case law analyzing the issue of whether the Mayor of Baltimore City is liable under §

1983 for the conduct BPD officers is legion, and almost exclusively one-sided: “[Baltimore]

City simply does not exert legal control over the BPD within the ambit of Section 1983.”

Burgess, 2016 WL 795975, at *5. In Estate of Anderson v. Strohman, United States District

Judge George L. Russell III explained that the rationales underlying previous decisions from this

District, holding that the MCC could be held liable under § 1983 for the conduct of BPD

officers, were unpersuasive, given the “mountain of law,” both at the federal and state level,

“insisting [that] the City does not sufficiently control the BPD or Baltimore police officers.” 6 F.

Supp. 3d 639, 646 (D. Md. 2014); see id. at 643-46. Judge Russell concluded that “Baltimore

police officers are state employees free from the City’s supervision and control,” and, therefore,

the City “cannot be liable” for BPD officers’ conduct under § 1983. Id. Since this decision,

courts in this District have followed suit, and held the same. See, e.g., Harrod v. Mayor & City

Council Balt. City, No. GLR-18-2542, 2019 WL 5636392, at *2-3 (D. Md. July 24, 2019);

Whetstone v. Mayor & City Council of Balt., No. ELH-18-738, 2019 WL 1200555, at *12-13 (D.

Md. Mar. 13, 2019); Burgess, 2016 WL 795975, at *5-6; Dale v. Mayor & City Council of Balt.

City, Civ. A. No. WDQ-14-2152, 2015 WL 5521815, at *3-4 (D. Md. Sept. 15, 2015); Holloman

v. Rawlings-Blake, Civ. A. No. CCB-14-1516, 2014 WL 7146974, at *4 (D. Md. Dec. 12, 2014).

       The ruling in Estate of Anderson, and in the cases subsequent cited above, comport with

the Maryland Court of Appeals’s view of the BPD’s classification as a state, not local, agency:

       The decisions of this Court concerning the liability of the City of Baltimore for
       the acts, activity[,] and inaction of the Police Department, over which it has no
       power, have been consistent and unequivocal, premised on, and holding



                                                21
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 22 of 36



       uniformly, that the Baltimore Police Department is an entity of the State, and not
       of the City of Baltimore.

Mayor & City Council of Balt. v. Clark, 404 Md. 13, 26 (2008) (citations omitted) (emphasis

added). In fact, relevant to the instant suit, in 1988, the Court of Appeals rejected the argument

that the Baltimore City Mayor’s newfound power to appoint the BPD Commissioner impacted

this longstanding principle:

       It is true that, by Ch. 920 of the Acts of 1976, the General Assembly transferred
       the power to appoint the Baltimore City Police Commissioner from the Governor
       to the Mayor of Baltimore City. At the same time, however, the General
       Assembly maintained the express designation of the Baltimore City Police
       Department as a state rather than a local government agency. Furthermore, the
       General Assembly, and not the Baltimore City Council, has continued to be the
       legislative body enacting significant legislation governing the Baltimore City
       Police Department.

Clea v. Mayor & City Council of Balt., 312 Md. 662, 669 (1988) (internal citations omitted); see

also Clark, 404 Md. at 28 (“[N]otwithstanding the Mayor's role in appointing and removing the

City's Police Commissioner, the Baltimore City Police Department is a state agency.”).

       In fact, “[t]he City of Baltimore, as a matter of law, is not permitted to regulate or

supervise the Baltimore Police Department.” Young v. City of Baltimore, No. GLR-16-1321,

2017 WL 713860, at *2 (D. Md. Feb. 23, 2017). This is because Article II, section 27 of the

Baltimore City Charter explicitly provides that “no ordinance of the City or act of any municipal

officer shall conflict, impede, obstruct, hinder or interfere with the powers of the Police

Commissioner.” See also Clark, 404 Md. at 23 (reciting this provision). And if the Police

Commissioner refuses to implement the policy objectives of a Baltimore City Mayor, the Mayor

cannot fire the Commissioner for that reason alone. As the Court of Appeals explained in Clark,

the Mayor may only remove the Commissioner for cause: “for official misconduct, malfeasance,

inefficiency or incompetency, including prolonged illness, in the manner provided by law in the



                                               22
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 23 of 36



case of civil officers." Id. at 28. The only body with the authority to enact significant change

with regard to the BPD’s structure and functions, outside of the Commissioner, is the Maryland

General Assembly. Id. at 25-26; Balt. Police Dep’t v. Cherkes, 140 Md. App. 282, 312-13

(2001); Clea, 312 Md. at 669.

       Plaintiff does not appear to disagree with these well-established principles of state law,

see ECF 37 at 26, but instead argues that the MCC has “co-policymaking authority” with the

BPD, id. He argues that the “MCC, with the BPD’s permission, shares policymaking authority

with the BPD and influences BPD’s policies, customs, and practices to a degree sufficient to be,

in practice, a shared policymaking authority.”      Id.   This “shared authority,” according to

Plaintiff, “has been created through the BPD’s custom and practice of deferring to and adopting

the MCC’s decisions, and jointly making decisions with the MCC.” Id. Even taking all of the

Amended Complaint’s factual allegations in a light most favorable to Plaintiff, they are

insufficient, as a matter of law, to plausibly establish that the MCC shares final policymaking

authority with the BPD Commissioner, or some other final policymaker within the BPD.

       Plaintiff attempts to liken his case to Lucero v. Early, No. GLR-13-1036, 2019 WL

4673448 (D. Md. Sept. 25, 2019), which was authored by Judge Russell, and Estate of Alvarez v.

Johns Hopkins University, 275 F. Supp. 3d 670, 682 (D. Md. 2017). In Lucero, the City and the

BPD were alleged to have “jointly formulated” a policy “that restricted protestors’, including

leafletters’, use of the side walk and plaza area surrounding the [First Mariner] Arena during the

[Ringling Brothers] Circus.” 2019 WL 4673448, at *1. The plaintiff, Lucero, was arrested by a

BPD officer who, at the time, “was off duty and working for his own private security company,”

not the BPD. Id. at *1, *8. Lucero further alleged that both the Baltimore City Chief Solicitor

and “BPD Command Staff” were involved in the policy’s creation, and were therefore joint



                                               23
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 24 of 36



policymakers. Id. at *7-8. Judge Russell held that Lucero plausibly alleged a joint policymaker

theory of Monell liability, given that the City was directly involved in the formation of the

policy, and given that Lucero was arrested by an officer working for a private security company.

Id. Under those circumstances, “the Court can plausibly infer that the City developed and

implemented the Policy.” Id.

       In Estate of Alvarez, the plaintiffs sued various Johns Hopkins entities, the Rockefeller

Foundation, and Bristol-Myers Squibb, under the law of Guatemala and the Alien Tort Statute,

for designing, and implementing, a nonconsensual human experimentation program in

Guatemala. 275 F. Supp. 3d at 677-78. To determine whether the corporate entities were liable

under the Alien Tort Statute, the court applied a Monell-type inquiry. Id. at 691. The plaintiffs

had alleged that specific doctors within Johns Hopkins, and specific individuals within the other

corporate entities, were delegated decisionmaking authority by their relative entity, and that each

entity “directed and encouraged” the human study to proceed. Id. at 692-93. Based on these

allegations, the court found that the plaintiffs plausibly alleged “that these individuals acted as

decisionmakers within each of their respective entities” so as to support a claim of corporate

liability under the Alien Tort Statute. Id. at 693.

       Neither Lucero nor Estate of Alvarez advances Plaintiff’s instant claims. At most, here,

Plaintiff has alleged that the Mayor, over the course of the past fifty years, has made scattershot

attempts to utilize his or her political clout to influence the Commissioner’s policy decisions.

See ECF 5, ¶¶ 75-83. In Lucero and Estate of Alvarez, however, the plaintiffs pointedly alleged

facts tending to show that individuals with final decisionmaking authority were involved in the

creation and implementation of a specific policy, together with some third party. See Lucero,

2019 WL 2019 WL 4673448, at *1, *7-8; Estate of Alvarez, 275 F. Supp. 3d at 692-93. Here,



                                                  24
          Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 25 of 36



even when reading Plaintiff’s allegations in a light most favorable to him, they do little to

establish a “custom or usage” of the MCC as a joint policymaker with the Commissioner. First,

while the CEB and CRC, ECF 5, ¶¶ 80-81, may allow the City to stay apprised of BPD officer

misconduct, the Court cannot infer the City’s ability to play an equal hand in fashioning BPD

policy.    Second, although the Mayor does have the authority to appoint and remove the

Commissioner, id. ¶ 75, as noted above, the Maryland Court of Appeals has expressly rejected

the argument that this makes the City a final policymaker of the BPD, Clea, 312 Md. at 669; see

also Clark, 404 Md. at 28. Third, Plaintiff points to the actions of then-Mayor Elect Martin

O’Malley, who, in 1999 (twelve years after Plaintiff’s wrongful conviction), sought to hire a

Commissioner who would agree to allow consultants to analyze corruption issues within the

BPD. ECF 5, ¶ 77. Even still, the Amended Complaint recognizes that the Mayor did this “with

the intent of having BPD implement the consultants’ recommendations,” and it lacks any

allegation that the BPD automatically deferred to those recommendations, without further

scrutiny. Id. (emphasis added). Fourth, Plaintiff points to the fact that the City controls the

BPD’s budget, and accordingly must pay the BPD’s indemnification obligations. Id. ¶¶ 78, 83.

However, the City’s control over the BPD’s budget has never been viewed as nullifying the

BPD’s status as a state agency, independent from the City. E.g., Harrod, 2019 WL 5636392, at

*3. And as the Maryland Court of Special Appeals has held, the 1997 amendment to the Local

Government Torts Claim Act that made the BPD a “local government,” and thus gave rise to the

BPD’s indemnification obligation, “did not affect the [BPD]’s status as a State agency or its

State sovereign immunity, except as expressly stated in the act.” Cherkes, 140 Md. App. at 325-

26. Finally, the efforts of Mayor Stephanie Rawlings-Blake in the mid-2010s to solicit the

United States Department of Justice’s to launch an investigation into BPD misconduct, initiate a



                                              25
         Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 26 of 36



body-camera pilot program for BPD officers, and work with the BPD to shut down the GTTF,

ECF 5, ¶ 79, do little to shed light on the MCC’s policymaking role in 1987.

        This is not to say that, like in Lucero and Estate of Alvarez, the MCC can never be

deemed a joint, final policymaker with the Commissioner in promulgating a single, ad hoc policy

decision. See Spell, 824 F.2d at 1385 (noting that municipal policy actionable under § 1983

“may also be found in formal or informal ad hoc ‘policy’ choices or decisions of municipal

officials authorized to make and implement municipal policy”); see also Semple v. City of

Moundsville, 195 F.3d 708, 712 (4th Cir. 1999) (recognizing that a “governmental unit may

create an official policy by making a single decision regarding a course of action in response to

particular circumstances” so long as it possessed “final authority to create official policy”). But,

as demonstrated above, Plaintiff’s allegations do not allow this Court to plausibly infer that the

MCC is always a joint policymaker for every policy decision that the Commissioner issues,

particularly the operational policies that are complained of here. As the Fourth Circuit recently

observed, courts “must never ‘assum[e] that municipal policymaking authority lies somewhere

other than where the applicable law purports to put it.’” Hunter v. Town of Mocksville, 897 F.3d

538, 555 (4th Cir. 2018) (quoting Praprotnik, 485 U.S. at 126). Plaintiff here asks the Court to

do just that.

        In sum, the Court finds that the established principle that the BPD is a state agency over

which the MCC has no control, for the purposes of § 1983, is undisturbed by Plaintiff’s

allegations. Plaintiff fails to plausibly establish that the MCC was a joint policymaker of the

policies that allegedly caused his constitutional harm. Accordingly, the Monell claim against the

MCC in Count V will be dismissed, without prejudice.




                                                26
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 27 of 36



               3.     Plaintiff Properly Asserts a State Law Indemnification Claim Against
                      the BPD

       Next, the BPD argues that the indemnification claim asserted against it in Count IX, ECF

5, ¶¶ 139-41, must be dismissed. ECF 29-1 at 22-24. It argues first that it has state sovereign

immunity to the indemnification claim, until Plaintiff obtains a judgment against at least one of

the Officer Defendants. ECF 29-1 at 22-23. Second, the BPD asserts that Plaintiff lacks

standing to assert an indemnification claim directly against the BPD, given that there is no

judgment against any Officer Defendant. Id. at 23-24. Both contentions lack merit, at this stage.

       The LGTCA provides that any “local government,” which includes the BPD, “shall be

liable for any judgment against its employee for damages resulting from tortious acts or

omissions committed by the employee within the scope of employment.” Md. Code Ann., Cts.

& Jud. Proc. § 5-303(b)(1); see id. § 5-301(d)(21) (including the BPD in the LGTCA’s definition

of “local government”).     Importantly, the LGTCA bars the relevant entity from asserting

sovereign immunity as a defense to its indemnification obligation.        See id. § 5-303(b)(2);

Cherkes, 140 Md. App. at 323 (“[T]he General Assembly waived the BCPD’s common law State

sovereign immunity only to the extent of the statutory duties to defend and indemnify.”).

Further, in Johnson v. Francis, the Maryland Court of Special Appeals considered, and rejected,

the argument that no individual plaintiff may sue the BPD directly for indemnification. 239 Md.

App. 530, 549, 554-55 (2018), cert. denied, 463 Md. 155 (2019). The Court of Special Appeals

reasoned that “[w]hen read in the context with the statute, the local government’s obligation

under § 5-303(b)(1) unambiguously runs directly to the underlying plaintiff.” Id. at 551. The

court therefore specifically held that the LGTCA permits plaintiffs to sue local government

agencies directly for indemnification of harms caused by one of the agency’s employees acting

within the scope of his employment. Id. at 555.

                                               27
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 28 of 36



       First, the BPD’s assertion of state sovereign immunity to the indemnification claim fails

at this stage. The Court recognizes, of course, that issues of sovereign immunity should be

decided “as soon as possible after the State asserts its immunity.” Constantine v. Rectors &

Visitors of George Mason Univ., 411 F.3d 474, 482 & n.4 (4th Cir. 2005). Determinations of

sovereign immunity at the pleading stage are most common in cases in which the entity’s

sovereign immunity hinges upon whether the relevant statute providing the cause of action

properly waives sovereign immunity.        See, e.g., Robinson v. Pa. Higher Educ. Assistance

Agency, 917 F.3d 799, 802 (4th Cir. 2019) (considering whether the Fair Credit Reporting Act

contains a waiver of sovereign immunity); Constantine, 411 F.3d at 484-86 (considering whether

Congress properly abrogated states’ sovereign immunity in passing Title II of the Americans

with Disabilities Act).

       However, the assertion of sovereign immunity in this instance is highly fact-dependent.

See also, e.g., Pele v. Pa. Higher Educ. Assistance Agency, 13 F. Supp. 3d 518, 527-28 (E.D. Va.

2014) (deferring ruling on an assertion of “arm of the state” sovereign immunity two of the four

factors in the analysis were unclear at the motion to dismiss stage); Palmer v. Kokosing W. Va.,

LLC, No., 2006 WL 890009, at *2 (“[I]t is too early in the discovery process to be able to

determine whether the doctrine [of derivate sovereign immunity] should apply to each of

Plaintiffs' claims because there are material issues of fact regarding the nature of the work and

Kokosing's obligations under the contract.”). At the Rule 12(b)(6) stage, the Court must construe

all facts and reasonable inferences in Plaintiff’s favor. Under that lenient standard of review, and

based on the allegations in the Amended Complaint, the Court finds that it is plausible that the

Officer Defendants will be found liable, and that they were acting within the scope of their

employment when they committed the acts alleged. This conclusion is only bolstered by the



                                                28
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 29 of 36



Maryland Court of Appeals’s recent ruling that the BPD must indemnify the civil plaintiffs in

those cases seeking damages for the harms caused by GTTF officers’ unlawful conduct, because

that conduct occurred within the scope of their employment.      Balt. City Police Dep’t v. Potts,

Misc. No. 6, Sept. Term, 2019 & No. 51, Sept. Term, 2019, __ A.3d __, 2020 WL 1983209, at

*19-27 (Md. Apr. 24, 2020). Of course, the BPD may raise its sovereign immunity defense

again at a later stage if the Officer Defendants are found not liable, or if the Officer Defendants

are found to have acted outside the scope of their employment. See id. at 27 (“We are not

issuing a blanket ruling for all cases involving alleged misconduct by former members of the

Department’s Gun Trace Task Force.”).

       As to the BPD’s second argument, the decision of the court in Johnson v. Baltimore

Police Department, No. ELH-19-00698, 2020 WL 1169739 (D. Md. Mar. 10, 2020), is on all

fours. In that case, an exonerated Baltimore City prisoner, Jerome Johnson, sued the BPD and

four BPD detectives for his wrongful murder conviction. Id. at *1. Mr. Johnson brought § 1983

claims against the detectives, and a Monell claim against the BPD. Id. Mr. Johnson also pled an

indemnification claim against the BPD. Id. The BPD argued that the indemnification claim was

premature, because there was no judgment against any detective, or a finding that any detective

was acting within the scope of their employment with the BPD. Id. at *37.

       The court rejected these arguments. Id. at *38. Collecting a number of cases from

Maryland’s appellate courts, the court first concluded that there is no case law “preclud[ing] a

plaintiff from pleading an indemnification claim before final judgment.” Id. (citations omitted).

Next, the court found that, while some courts have dismissed indemnification claims against the

BPD as premature, under the circumstances of Mr. Johnson’s case, “permitting [him] to plead an




                                                29
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 30 of 36



indemnification claim against the BPD at the outset avoids the possibility of redundant litigation,

thereby facilitating the efficient resolution of this case.” Id. The court continued:

       Indeed, for that reason, courts in this District have permitted the BPD to file a
       cross-claim for indemnification against an officer under [Federal Rule of Civil
       Procedure] 13(g), seeking a declaration that it has no duty to indemnify despite
       the officer’s liability not having been established. See Bumgardner v. Taylor,
       GLR-18-1438, 2019 WL 4115414, at *11 (D. Md. Aug. 29, 2019) (finding that
       “permitting BPD’s Cross-Claim to proceed directly behind [the plaintiff’s] claims
       serves the purposes of Rule 13(g)”); Harrod v. Mayor & City Council of Balt.,
       GLR-18-2542, 2019 WL 5636392, at *4 (D. Md. July 24, 2019) (same). That
       approach makes good sense where, as here, “[d]etermining whether [the] Officer
       Defendants were acting within the scope of their employment will, in turn,
       determine whether BPD is liable for [the] Officer Defendants’ actions.”
       Bumgardner, 2019 WL 4115414, at *11.

Id.

       Similarly, here, Plaintiffs have lodged a Monell claim directly against the BPD, as well as

a number of federal and state law claims against individuals allegedly employed by the BPD at

the time of Plaintiff’s arrest and conviction. Thus, to facilitate an efficient resolution of this

case, and to avoid “the possibility of redundant litigation,” the Court concludes that dismissal of

Plaintiffs’ indemnification claim would be improper at this time. Id. The motion to dismiss

Count IX will therefore be denied.

               4.      Plaintiff Concedes that He Is Not Seeking Punitive Damages from the
                       BPD or the MCC

       Finally, the BPD and MCC argue that Plaintiff impermissibly seeks punitive damages

from them. ECF 29-1 at 24. Plaintiff remarks, however, that “[a] fair reading of Plaintiff’s

[Amended] Complaint makes clear that Plaintiff is not seeking punitive damages from the BPD

or the MCC.” ECF 37 at 37. To be sure, the phrasing of Plaintiff’s ad damnum clause did leave

some ambiguity. See ECF 5 at 31 (ad damnum clause) (seeking an award of, inter alia, “punitive

damages against each Defendant,” after listing all Defendants, including the BPD and MCC). In



                                                 30
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 31 of 36



any event, since Plaintiff is now representing that he is not seeking punitive damages from the

BPD and MCC, the Court will grant the motion to dismiss on this ground, to avoid future

confusion.

II.    PLAINTIFF’S MOTION TO APPOINT A PERSONAL REPRESENTATIVE &
       MOTION FOR EXTENSION OF TIME

       As noted at the outset, Plaintiff has filed two additional procedural motions related to the

service of Defendant MacGillivary – a Second Motion for Extension of Time, ECF 35, and a

Motion to Appoint a Personal Representative, ECF 36.             MacGillivary is alleged to have

supervised the BPD’s Homicide Unit during the time period relevant to Plaintiff’s lawsuit. ECF

5, ¶ 34. MacGillivary, however, passed away in 1996, and his estate is now closed. See ECF 27,

¶ 4 (Plaintiff’s First Motion for Extension of Time to Serve MacGillivary). Plaintiff asks that the

Court (1) appoint a personal representative for MacGillivary’s estate, so that MacGillivary may

defend Plaintiff’s claims, and (2) extend the time for Plaintiff to serve the estate until thirty days

after the personal representative is appointed. ECF 36 at 7-8; ECF 35, ¶ 7.

       Some brief procedural background is helpful. Plaintiff first moved to extend the time

period to serve MacGillivary on November 22, 2019. ECF 27. The Court granted Plaintiff the

requested extension of time. ECF 34. It appeared to the Court, from Plaintiff’s assertions in the

motion, that he was actively seeking to reopen MacGillivary’s estate in Maryland state court.

See ECF 27, ¶ 13 (“Plaintiff is asking for 35 additional days in which to effect service against

Defendant MacGillivary. In particular, Plaintiff needs the additional time to re-open Defendant

MacGillivary’s estate and have a personal representative appointed.”). Accordingly, given the

liberal construction of Federal Rule of Civil Procedure 4(m)’s “good cause” requirement, the

Court granted Plaintiff additional time to effectuate this process, notwithstanding the possibility

that Plaintiff’s claim against MacGillivary’s estate may ultimately be time-barred. ECF 34.

                                                 31
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 32 of 36



Plaintiff now asks this Court, however, to appoint a personal representative, ECF 36, which

requires a more substantive analysis.4

       Plaintiff’s Motion to Appoint relies on the application of Federal Rule of Civil Procedure

25(a)(1). That rule provides that “[i]f a party dies and the claim is not extinguished, the court

may order substitution of the proper party.” Id. (emphasis added). However, Rule 25(a)(1) only

applies to parties, i.e., “someone who had been made a party to the action,” through service of

the Complaint, “before his death.” Moul v. Pace, 261 F. Supp. 616, 617-18 (D. Md. 1966)

(emphasis added) (quoting Chorney v. Callahan, 135 F. Supp. 35, 36 (D. Mass. 1955)).

Accordingly, courts cannot substitute the personal representative of a decedent’s estate for a

decedent named in a complaint, if the decedent’s death occurred before the filing of the

complaint. Id.; accord Mizukami v. Buras, 419 F.2d 1319, 1320 (5th Cir. 1969) (per curiam);

Lacy v. Tyson, No. 1:07-cv-00381-LJO-GSA-PC, 2012 WL 4343837, at *2 (E.D. Cal. Sept. 20,

2012), report and recommendation adopted, 2012 WL 5421230 (E.D. Cal. Nov. 5, 2012); Laney

v. S.C. Dep’t of Corr., NO. CA 4:11-3487-JMC-TER, 2012 WL 4069690, at *4 (D.S.C. May 8,

2012), report and recommendation adopted, 2012 WL 4069590 (D.S.C. Sept. 15, 2012); Davis

v. Cadwell, 94 F.R.D. 306, 307 (D. Del. 1982); see also 7C CHARLES A. WRIGHT              ET AL.,

FEDERAL PRACTICE & PROCEDURE § 1951 (3d ed. 2010) (“The rule presupposes that substitution

is for someone who was a party to a pending action. Substitution is not possible if one who was

named as a party in fact died before the commencement of the action.” (footnotes omitted)).

Here, MacGillivary’s death preceded Plaintiff’s Complaint by nearly 23 years.           Thus, no



4
  Notably, the other Officer Defendants have not demonstrated, nor is the Court convinced, that
they have standing to oppose Plaintiff’s requests for appointing a personal representative and for
an extension of time to serve MacGillivary. In any event, the rulings the Court makes herein are
based on solely on its independent analysis of the contentions made by Plaintiff in his motions,
and not on any of the Officer Defendants’ arguments in opposition.
                                               32
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 33 of 36



procedural mechanism exists for the Court to substitute his presence in this case for that of a

personal representative of his estate. See Moul, 261 F. Supp. at 617-18; Chorney, 135 F. Supp. at

36 (explaining that once a suit is filed against an individual who passed away before the

complaint’s filing, “[a]t that point the purported action [is] a nullity, for a dead man obviously

cannot be named party defendant in an action”).

       None of the cases Plaintiff cites convinces the Court otherwise. ECF 36 at 6 n.2. Hicks

v. Young comes closest to the facts of the instant case, but the defendant-decedent to be

substituted there died after the filing of the complaint. No. 10-C-3874, 2012 WL 1755735, at

*1-2 (N.D. Ill. May 15, 2012). In the rest of Plaintiff’s cited cases – which all come from the

United States District Court for the Northern District of Illinois – courts were exercising their

recognized power to appoint a “special representative” for a deceased defendant pursuant to

Illinois law. See, e.g., Unopposed Motion to Appoint and Substitute a Special Representative, ¶¶

4-5, Savory v. Cannon, No. 17-C-204 (N.D. Ill. filed Mar. 8, 2017), ECF 38 (citing, inter alia,

735 ILCS 2/2-1008(b)(2), 5/13-209(b)(2)); Rivera v. Lake County, 947 F. Supp. 2d 1179, 1187,

1198-99 (N.D. Ill. 2013). Indeed, the court in Starks granted a motion to appoint a “special

representative” pursuant to Illinois law, even though the decedent-defendant passed away prior

to the filing of the case, because Illinois law, 735 ILCS 5/13-209(c), specifically allowed courts

to appoint a special representative if a plaintiff, at the time of filing the suit, lacked knowledge of

the named defendant’s prior death. See Minute Entry, Starks v. City of Waukegan, No. 09-C-348

(N.D. Ill. filed Jan. 15, 2014), ECF 208. Here, even assuming that the Court could use an

analogous provision of Maryland law, Plaintiff does not cite to one, nor could the Court

independently discern one. The closest provision, which Plaintiff does cite, is section 10-104 of

the Estates and Trusts Article of the Maryland Code Annotated. That section, however, only



                                                  33
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 34 of 36



provides courts with the ability to appoint a personal representative “[i]f property is discovered

after an estate has been closed,” not if a party discovers a possible claim for relief against a

decedent. Id. (emphasis added).

       Because MacGillivary’s estate has been closed for some time now, Plaintiff must

vindicate himself of the procedures afforded to him under Maryland state law for reestablishing a

personal representative of MacGillivary’s estate, and then seek leave from this Court to file a

Second Amended Complaint to name that representative as a defendant. That motion must, per

Federal Rule of Civil Procedure 15, not only demonstrate that the amendment is not futile,5 but

also that the amendment relates back to the date of the original pleading, should that issue also

arise. But since, as discussed above, there is no procedural mechanism for granting Plaintiff the

relief he requests, the Motion to Appoint will be denied.6




5
  The parties address an apparent statute of limitations issue arising with Plaintiff’s claim against
MacGillivary’s estate. Maryland law generally provides that a claim against a decedent,
“whether due or to become due, absolute or contingent, . . . is forever barred against the estate,
the personal representative, and the heirs and legatees, unless presented within the earlier of” (1)
six months after the decedent’s death, or (2) two months after the personal representative notifies
the creditor of the decedent’s death. Md. Code Ann., Est. & Trusts § 8-103(a) (West 2019).
Plainly, since MacGillivary passed in 1996, Plaintiff’s claim would be time barred under that
provision. Plaintiff asserts, however, that his claim is timely under section 8-104(e)(1). That
section provides that “[i]f the decedent was covered by a liability insurance policy which at the
time the action is instituted provides insurance coverage for the occurrence,” then Maryland’s
general statute of limitations provisions, not the limited one prescribed in section 8-103, control.
MacGillivary’s “insurance policy,” Plaintiff argues, is the BPD’s statutorily required
indemnification duty, see Md. Code Ann., Cts. & Jud. Proc. § 5-303(b)(1). Despite the patent
differences between an insurance policy and a statutory duty of indemnification, the Court need
not definitively reach the issue at this stage, especially considering that the Officer Defendants
do not have standing to oppose Plaintiff’s instant request, as noted above.
6
  The Moul court, sua sponte, considered the plaintiff’s Rule 25(a)(1) motion as a motion to
amend his complaint, pursuant to Rule 15. See 261 F. Supp. at 618. This is because the plaintiff
had already provided evidence of “the issuance of letters of administration to, and the
qualification of, the administrator” of the decedent’s estate, after learning that the named
defendant died before the filing of the complaint. Id. at 617. Such a sua sponte ruling is not
                                                 34
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 35 of 36



       For similar reasons, Plaintiff’s Motion for Extension of Time fails. Rule 4(m) provides

that if a plaintiff fails to serve the complaint on a named defendant within ninety days after the

complaint is filed, the court “must dismiss the action without prejudice against that defendant or

order that service be made within a specified time.” The rule further provides that if the plaintiff

shows good cause for the failure to timely serve, “the court must extend the time for service for

an appropriate period.” Id. It is unclear whether Rule 4(m) requires Plaintiff to demonstrate

good cause for his inability to timely serve MacGillivary, or whether the Court may grant a

discretionary extension even in the absence of good cause. See generally Chen v. Mayor & City

Council of Balt., 292 F.R.D. 288, 291-93 (D. Md. 2013) (discussing the doctrinal uncertainty

regarding Rule 4(m)’s good cause requirement, stemming from the Fourth Circuit’s decision in

Mendez v. Elliot, 45 F.3d 75 (4th Cir. 1995)). Regardless, Plaintiff here is not entitled to an

extension of the service deadline, because his action against MacGillivary, as described above, is

a legal “nullity.” See Moul, 261 F. Supp. at 617-18; Chorney, 135 F. Supp. at 36. MacGillivary

himself will never be properly served in this action, no matter how long of an extension Plaintiff

may be granted.     Plaintiff’s Motion for Extension of Time will therefore be denied, and

MacGillivary will be dismissed from this action, without prejudice to Plaintiff’s reopening

MacGillivary’s estate in the state courts, and then, if successful, seeking leave to amend his

complaint to add the estate’s personal representative as a defendant.

III.   CONCLUSION

       For the reasons set forth above, the BPD’s Motion to Dismiss, ECF 29, is GRANTED IN

PART and DENIED IN PART; the MCC’s Motion to Dismiss, ECF 29, is GRANTED;



proper here, however, because “there is neither an estate nor personal representative” for
MacGillivary. ECF 35, ¶ 5.


                                                35
        Case 1:19-cv-02473-SAG Document 53 Filed 05/06/20 Page 36 of 36



Plaintiffs’ Motion for Extension of Time, ECF 35, is DENIED; and Plaintiff’s Motion to

Appoint, ECF 36, is DENIED. Plaintiff will be granted thirty days to seek leave to amend his

complaint to rectify the deficiencies in the claims dismissed herein. The Court will also dismiss

MacGillivary from this case, with prejudice, and the case will proceed forward without him,

unless Plaintiff seeks leave to amend to add his estate to this case as described herein. A

separate implementing Order follows.

Dated: May 6, 2020                                                         /s/
                                                           Stephanie A. Gallagher
                                                           United States District Judge




                                               36
